Case 2:20-cv-06639-RGK-PD Document 17 Filed 10/09/20 Page 1 of 2 Page ID #:142




     1    Ara Sahelian, Esq., [CBN 169257]
     2    SAHELIAN LAW OFFICES
     3
          23276 South Pointe Drive, Suite 216
          Laguna Hills, CA 92653
     4    949. 859. 9200
     5    e-mail: sahelianlaw@me.com
          Attorneys for Gary K. Malkhasian; Anna M. Malkhasian
     6
     7
     8                    UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
     9                      (Western Division - Los Angeles)
    10
    11
    12
    13
    14
    15    Anthony Bouyer
    16                 Plaintiff,
    17                    vs.                           CASE NO.: 2:20-cv-06639-RGK-PD
    18    Gary K. Malkhasian; Anna M.
                                                        The Honorable R. Gary Klausner
    19    Malkhasian
    20                                                  NOTICE OF MOTION TO
                    Defendants.
    21                                                  DISMISS [FRCP 12(b)1]
    22                                                  Hearing Date: 11/9/20
          .
    23                                                  Time: 9:00 AM
    24
    25
    26
    27
    28

                                NOTICE OF MOTION TO DISMISS [FRCP 12(b)1] - Page 1 -
Case 2:20-cv-06639-RGK-PD Document 17 Filed 10/09/20 Page 2 of 2 Page ID #:143




     1        TO THIS COURT AND ALL ATTORNEYS OF RECORD:
     2        PLEASE TAKE NOTE that on the Date and Time noted in the
     3     caption, or as soon thereafter as the matter may be heard, Defendants
     4     Gary K. Malkhasian; Anna M. Malkhasian will and hereby move the
     5     Court for dismissal of the action under FRCP 12(b)(1).
     6
              Defendants complied with Local Rule 7-3.
     7
              This Motion is further made upon this notice of application, upon the
     8
           supporting declaration of attorney Ara Sahelian, Esq., the memorandum
     9
           of points and authorities, the pleadings, files and records in this action,
    10
    11     and on other such oral and documentary evidence as may be present at the
    12     hearing on this application in the above-titled action.
    13        Respectfully submitted:
    14        Date: 10/9/2020
    15
    16                                               _______________________________
    17                                                               Ara Sahelian, Esq.
    18
                                                            SAHELIAN LAW OFFICES

    19
    20
                                                                                         .
    21
    22
    23
    24
    25
    26
    27
    28

   2078                      NOTICE OF MOTION TO DISMISS [FRCP 12(b)1] - Page 2 -
